DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1, 2, and 4-8 are pending.

Drawings
Replacement drawings were received on July 6, 2021.  These drawings are approved.

Specification
	The replacement abstract filed July 6, 2021 is approved.


Claim Objections
Claim 8 is objected to because at line 2, “a first direction” should read --the first direction--, as best understood by the Examiner given “a first direction” is previously defined in claim 5, from which claim 8 depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(e) as being anticipated by US 8,850,774 (Kempf).
Regarding claim 1, Kempf discloses a reversibly foldable structure (see Figures 1-17) comprising:
a first longitudinal member (1400);
a second longitudinal member (1405); and
a jointed member (see, e.g., Figure 1, formed by the component shown in Figures 13A and 13B, respectively) located between the first longitudinal member and the second longitudinal member, where the jointed member includes a first elongate section (Figure 13A) having a surface defining a first oblong opening (1245; see Figure 9), a second elongate section (Figure 13B) having a surface defining a second oblong opening (1246; see Figure 9), and a fastener (see column 3, lines 33 and 34) passing through the first oblong opening and the second opening to connect the first elongate section and the second elongate section, where the first oblong opening and the second oblong opening move relative each other and the fastener as the jointed member transitions from a first predetermined state having a minimum overlap (see, e.g., Figure 9) of the first oblong opening and the second oblong opening towards a second predetermined state having a maximum overlap (see Figure 1) of the first oblong opening and the second oblong opening.
Regarding claim 2, Kempf discloses a first vertical support member (left side of 1400 in Figure 15), a second vertical support member (right side of 1400 in Figure 15), a third vertical support member (left side of 1405 in Figure 15), and a fourth vertical support member (right side of 1405 in Figure 15), the first longitudinal member (1400) located between the first vertical 
Regarding claim 4, Kempf discloses the first predetermined state the first elongate section (Figure 13A) abuts the first longitudinal member (1400) and the second elongate section (Figure 13B) abuts the second longitudinal member (1405; see Figure 15).
Regarding claim 5, Kempf discloses the first elongate section (Figure 13A) includes a first abutment member (e.g., lower half of the elongate section) extending in a first direction and a third abutment member (e.g., upper half of the elongate section) extending in the first direction and the second elongate section (Figure 13B) includes a second abutment member (e.g. lower half of the elongate section) extending in the first direction and an adjunct member (any portion shown extending perpendicular to the main plane of the elongate sections in Figure 2) extending in a second direction such that in the first predetermined state the first abutment members abuts the second abutment members (see Figure 2).
Regarding claim 6, Kempf discloses each of the third abutment member abuts the second abutment member in a second predetermined state (see, e.g., Figures 2 and 9, where the abutment members may take the form of the abutting surfaces of the elongate sections).
Regarding claim 7, Kempf discloses the first abutment member includes a first reinforcement section extending in a first direction and the third abutment member includes a second reinforcement section extending in the first direction (the reinforcement sections may be formed by any of the portions extending between the openings of either elongate section).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Kempf discloses the reversibly foldable structure of claim 5, but fails to disclose the first abutment member (e.g., lower half of the elongate section in Figure 13A) and the second abutment member (e.g. lower half of the elongate section in Figure 13B) extend in the first direction when the reversibly foldable structure is in the first predetermined state. Instead, Kempf discloses the first and second abutment members extending in different directions in the first predetermined state as shown in Figure 9. The prior art fails to fairly show or suggest a modification to Kempf such that the first abutment member and the second abutment member extend in the first direction when the reversibly foldable structure is in the first predetermined state. Such a modification would render the structure of Kempf inoperable as intended.

Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. On pages 6 and 7, Applicant asserts the openings of Kempf are not oblong. The Examiner respectfully disagrees. Given the curved nature of the openings (1245, 1246) of Kempf, the shape is defined by its dimensions in the circumferential direction and the radial direction. As shown in Figure 1, the openings are elongated in the circumferential direction defined by the longer two parallel radial sides compared to the shorter two circumferential sides. As such, the openings of Kempf and are oblong and meet the limitations set forth in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
July 29, 2021